Citation Nr: 1112487	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-32 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for low back syndrome, currently evaluated as 40 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to May 1980.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South Carolina, prepared for the RO in Atlanta, Georgia.  

In August 2010 the Board remanded the matter for additional development.  At the time of this remand, the issues of entitlement to an increased evaluation for a left leg and hip disability, and entitlement to a total rating based on individual unemployability (TDIU) were also included as claims on appeal.  Subsequently, in a January 2011 rating decision, entitlement to TDIU was granted.  As for the increased rating claim, a statement of the case was issued in January 2011 pursuant to the Board's remand directives, but the appeal of this claim was not perfected.  As such, the only issue currently pending before the Board is the Veteran's claim for an increased rating for her lumbar spine disability.  The development ordered in this regard has been completed and the matter is now ready for appellate disposition.

The issue of temporary total ratings following the Veteran's back surgeries have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by ankylosis.

2.  The Veteran's lumbar spine disability is manifested by moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

2.  The criteria for a separate 20 percent evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for the neurological manifestations of the Veteran's lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that service connection was granted for the Veteran's lumbar spine disability in an unappealed rating decision of February 2005.  While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board additionally notes that while the regulations pertaining to disabilities of the spine have changed several times, these changes do not affect the Veteran's claim because the claim at bar was filed in March 2006, subsequent to the most recent regulation change.  Thus, the regulation currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, is the only applicable regulation.  

The Board has carefully reviewed all of the pertinent evidence but finds that a rating in excess of 40 percent is not warranted.  The General Rating Formula for Diseases and Injuries of the Spine allows for ratings in excess of 40 percent where there is unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  Here, the record does not show the existence of unfavorable ankylosis.  

Noting that the Veteran has undergone a spinal fusion on both her cervical and lumbar spine, in August 2010 the Board remanded the matter to specifically determine whether there may be a total fusion analogous to unfavorable ankylosis.  On VA examination in November 2010 the examiner stated, "in answer to specific questions, namely is there ankylosis, the answer is [sic] yes, there is surgical ankylosis, and this is in favorable position and successful healing in both the cervical spine and the lumbar spine."  On VA examination in June 2008 the examiner found the Veteran's lumbar spine was not ankylosed.  This finding was also made on VA examination in August 2007.  On VA examination in June 2006 measurements were taken of the Veteran's range of motion of the lumbar spine.  Flexion was to 50 degrees, extension was to 20 degrees, left and right lateral bending were to 15 degrees, left lateral rotation was to 50 degrees, and right lateral rotation was to 60 degrees.  While this supports limited motion, it does not amount to ankylosis.  There is no evidence to the contrary of these findings.  As such, the evidence does not support the existence of ankylosis and a rating in excess of 40 percent is not warranted on this basis.

The current version of the regulations also allows for a rating in excess of 40 percent where there is evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The regulation defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires best rest prescribed by a physician and treatment by a physician.  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  However, there is no indication in the relevant medical record that the Veteran has been prescribed bed rest for her lumbar spine disability.  At the Veteran's February 2010 hearing she testified she has not been prescribed bed rest for her lumbar spine disability.  Further, the November 2010 VA examiner found no evidence of incapacitating episodes during the past 12 months.  The June 2008 VA examiner found, "no signs of intervertebral disc syndrome."  The August 2007 VA examiner found the presence of intervertebral disc syndrome but no findings of incapacitating episodes were made.  As such, a rating in excess of 40 percent is not warranted on this basis.

Accordingly, the Veteran's claim for an increased rating for his lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends her disability is essentially manifested by pain.  However, the November 2010 VA examiner found there was no evidence of pain, fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing, and there was no additional loss of joint function or motion on repetition.  The June 2008 VA examiner found the Veteran's joint function was additionally limited by pain, fatigue, weakness, and a lack of endurance but found the additional limitation to be 0 degrees.  The August 2007 VA examiner also found a 0 degree additional limitation of motion due to pain, fatigue, weakness, and lack of endurance.  The June 2006 VA examiner found an additional 15 to 20 percent loss of motion due to pain, but the Board notes that this is not analogous to the presence of unfavorable ankylosis.  Moreover, this finding was made prior to the Veteran's subsequent spinal surgeries and current medical evidence is to the contrary.  For all of these reasons, the Board finds that a 40 percent rating adequately compensates the Veteran for the current level of disability resulting from her lumbar spine disability. 

The Board does find, however, that a separate rating is warranted for the neurological impairment associated with the Veteran's lumbar spine disability.  On VA examination in August 2007, the Veteran's sciatic nerve was found to be affected by her lumbar spine disability and motor weakness was found.  On MRI in January 2007, the Veteran was found to have lumbar radiculopathy.  The June 2006 VA examiner found positive straight leg raising, muscle weakness, and severe tenderness over the sciatic nerves.  

Impairment of the sciatic nerve is contemplated by DC 8520.  Under that code, mild incomplete paralysis is rated 10 percent disabling, moderate incomplete paralysis is rated 20 percent disabling, moderately severe incomplete paralysis is rated 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost, is rated 80 percent disabling.

Here, the Board finds that a rating of 20 percent is warranted for moderate incomplete paralysis of the sciatic nerve.  Evidence in support of this includes the January 2007 MRI findings.  In the accompanying records, the Veteran's radicular pain was described as "severe" and she underwent an epidural steroid injection for relief.  It was also noted that the pain caused an antalgic limp on the left and radiated to her buttock, and lateral and anterior hip.  The Board notes that the Veteran's February 2010 hearing testimony is consistent with these findings.  The June 2006 VA examiner also described "severe" tenderness.  As such, the Board finds that a 20 percent rating is appropriate for moderate incomplete paralysis of the sciatic nerve.  

A higher rating of 40 percent is not warranted.  Aside from the pain associated with her neurological impairment, the condition has been characterized as moderate, at most.  The January 2007 MRI report, for example, indicates that at L3-4 she has "mild" central and right neuroforaminal stenosis with "moderate" bilateral lateral recess stenosis, "mild" central and right neuroforaminal stenosis with "moderate" left neuroforaminal stenosis stenosis at L4-5, "mild" bilateral neuroforaminal stenosis at L5-S1, and degenerative disc bulge causing "mild" central stenosis without significant spinal cord compression at T10-11.  Additionally, at the February 2010 personal hearing the Veteran specifically testified she does not have muscular atrophy or footdrop, both of which are criteria for higher ratings.  The Veteran is noted to be a registered nurse and the Board finds her competent to provide these findings.  Further, the remainder of the medical record is contrary to the above neurological findings.  The November 2010 VA examiner determined there are no neurological abnormalities associated with the Veteran's lumbar spine disability.  Similarly, the June 2008 VA examiner found no muscle spasm, negative straight leg testing, normal motor functioning, normal sensory functioning, and no nerve root involvement.  For all of these reasons, the Board finds that a separate 20 percent evaluation, but no higher, is warranted for the Veteran's neurological abnormalities.

Lastly, The Board has further considered the Veteran's scar but finds that a separate rating is not warranted.  The Veteran's scar was described in the November 2010 VA examination report as well-healed, without keloid, and nontender.  The June 2008 VA examiner found there was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture associated with the scar.  There is no evidence to the contrary of this.  These findings do not meet the requirements for a compensable rating under any of the scar codes under either the current or former versions of the code, so the Board cannot allow a separate rating for this scar.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in August 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letter additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should her claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided before the adjudication of her claim.  However, after she was provided the letters she was given a full opportunity to submit evidence, and her claim was subsequently readjudicated.  She has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her post service treatment records have been obtained.  She has been given a personal hearing.  She has been afforded several VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

An evaluation in excess of 40 percent for the Veteran's low back syndrome is denied.

A separate 20 percent evaluation under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for the neurological manifestations of the Veteran's lumbar spine disability is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


